
	

114 S3326 PCS: State Flexibility to Provide Affordable Health Options Act
U.S. Senate
2016-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 628114th CONGRESS2d Session
		S. 3326
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2016
			Mr. Alexander (for himself, Ms. Ayotte, Mr. Barrasso, Mr. Cochran, Mr. Johnson, Mr. Kirk, Mr. Perdue, and Mr. Portman) introduced the following bill; which was read the first time
		
		September 15, 2016Read the second time and placed on the calendarA BILL
		To give States the authority to provide temporary access to affordable private health insurance
			 options
			 outside of Obamacare exchanges. 
	
	
		1.Short title
 This Act may be cited as the State Flexibility to Provide Affordable Health Options Act.
		2.Temporary access to affordable private health insurance options outside of Obamacare Exchanges
 (a)In generalFor purposes of applying the provisions of title I of the Patient Protection and Affordable Care Act (including the amendments made by that title) to a State that has made a determination under subsection (b), the term qualified health plan shall be deemed to include any health insurance plan that is authorized by the State to be offered in the individual or small group market in the State other than through the State Exchange established under title I of the Patient Protection and Affordable Care Act (or Federal Exchange in the case of a State that is not operating such an Exchange).
			(b)State determination and notification
 (1)In generalThe Governor of a State, in consultation with the applicable State authority (as defined in section 2791(d)(1) of the Public Health Service Act (42 U.S.C. 300gg–91(d)(1))) of a State may make a determination that temporary access to affordable private health insurance options outside of an Exchange established under title I of the Patient Protection and Affordable Care Act is necessary to ensure that residents of the State have access to an adequate number of affordable private health insurance options in the individual or small group markets in such State.
 (2)CertificationIn making a determination under paragraph (1), the Governor shall certify to the Secretary of Health and Human Services—
 (A)that there is at least one county (or, in the case of a State that does not have counties, an equivalent municipality) in the State in which none or only one health insurance issuer offers, or is expected to offer, coverage through the State Exchange (or Federal Exchange in the case of a State that is not operating such an Exchange) for the 2017 plan year; or
 (B)the existence of other factors in the State, such as increased rates or premiums for private health insurance coverage offered, or expected to be offered, through the State Exchange (or Federal Exchange in the case of a State that is not operating such an Exchange) for the 2017 plan year.
 (3)NotificationA State shall notify the Secretary of Health and Human Services of a determination under this subsection not later than November 1, 2016.
 (c)Nonapplication of individual mandateSection 5000A of the Internal Revenue Code of 1986 shall not apply with respect to residents of a State that has made a determination under subsection (b) for the 2017 plan year.
 (d)Application of provisionThe provisions of this section shall only apply during the 2017 plan year. September 15, 2016Read the second time and placed on the calendar